762 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CARY SCHULTZ, PETITIONER-APPELLANT,v.E.P. PERINI, RESPONDENT-APPELLEE.
NO. 84-3858
United States Court of Appeals, Sixth Circuit.
4/17/85
ORDER

1
Upon consideration of the petitioner's application for certificate of probable cause.


2
It is ORDERED that the application is denied for the reasons set forth in the District Court's memorandum of September 4, 1984.  It is further ORDERED that petitioner's motion for appointment of counsel is also denied.